NUMBER 13-19-00204-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JUSTIN VINSON,                                                             Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.



                       MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

      Appellant Justin Vinson, proceeding pro se, filed a hand-written letter with this

Court requesting to withdraw his guilty plea. The Texas Court of Criminal Appeals has

instructed us to liberally construe rules related to the perfection of an appeal.   See

Harkcom v. State, 484 S.W.3d 432, 433 (Tex. Crim. App. 2016); Few v. State, 230 S.W.3d
184, 190 (Tex. Crim. App. 2007). Therefore, we liberally construed appellant’s letter as
a notice of appeal.     See Harkcom, 484 S.W.3d at 433; Few, 230 S.W.3d at 190.

However, because appellant lacks a right to appeal, we dismiss the appeal.

       Pursuant to a plea bargain, appellant was convicted of intoxication manslaughter

with a vehicle and was sentenced to thirteen years’ imprisonment. See TEX. PENAL CODE

ANN. § 49.08(b). The trial court has certified that this “is a plea-bargain case, and the

Defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). On April 30, 2019,

this Court notified appellant’s trial counsel of the certification and ordered counsel to: (1)

review the record; (2) determine whether appellant has a right to appeal; and (3) forward

to this Court, by letter, counsel’s findings as to whether appellant has a right to appeal,

or, alternatively, advise this Court as to the existence of any amended certification.

Counsel did not respond to this directive, so we abated and remanded this case to the

trial court for further proceedings regarding this matter.

       We have now received the supplemental clerk’s record and reporter’s record of the

trial court’s proceedings on remand.       Accordingly, we reinstate this appeal.       Upon

remand, the trial court concluded that trial counsel no longer represented appellant and

that the certification on file correctly showed that this case was a plea bargain and

appellant lacked any right to appeal.

       Based on our review, the trial court’s findings of fact and conclusions of law and

the reporter’s record from the hearing on abatement establishes that the certification

currently on file with this Court is correct and appellant does not have a right to appeal.

The Texas Rules of Appellate Procedure provide that an appeal must be dismissed if the

trial court’s certification does not show that the defendant has the right of appeal. TEX.


                                              2
R. APP. P. 25.2(d); see id. R. 37.1, 44.3, 44.4; see also Dears v. State, 154 S.W.3d 610,

613 (Tex. Crim. App. 2005). Accordingly, this appeal is DISMISSED. Any pending

motions are dismissed as moot.



                                                             GINA M. BENAVIDES,
                                                             Justice


Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of July, 2019.




                                           3